Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000295
                                                        28-AUG-2013
                                                        08:04 AM
                          SCWC-12-0000295

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                HAWAI#I STATE TEACHERS ASSOCIATION,
                    Petitioner/Union-Appellant,

                                 vs.

                   UNIVERSITY LABORATORY SCHOOL,
  EDUCATION LABORATORY PUBLIC CHARTER SCHOOL LOCAL SCHOOL BOARD,
                 (GRIEVANCE OC-11-24) (2011-013),
                   Respondent/Employer-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000295; S.P. NO. 11-1-0411)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Union-Appellant’s Application for Writ of
 Certiorari filed on July 16, 2013, is hereby accepted and will be
 scheduled for oral argument.   The parties will be notified by the
 appellate clerk regarding scheduling.
           DATED: Honolulu, Hawai#i, August 28, 2013.
 Herbert R. Takahashi,            /s/ Mark E. Recktenwald
 Rebecca L. Covert,
 and Davina W. Lam                /s/ Paula A. Nakayama
 for petitioner
                                  /s/ Simeon R. Acoba, Jr.

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack